DETAILED ACTION
Election/Restrictions
The present application requires election/restriction before being examined under the pre-AIA  first to invent provisions.  The application contains claims directed to the following patentably distinct species:
Compressor Compression Assembly Oil Channel Arrangements
Species 1	Figs. 3A and 3B; Oil Channel defined in Main Frame (310) and Fixed Scroll (320) where Oil Channel B adjacently branches from Oil Channel A (¶ 0112);

Species 2	Figs. 4, 5A, and 5B; Independent Oil Channels A and B defined in Main Frame (310) and Fixed Scroll (320, ¶ 0174); 

Species 3	Fig. 6; Outlet A1 of first oil channel and Outlet B1 of second oil channel are defined in orbiting end plate (331) with no oil channel in Fixed Scroll (¶s 0180 and 0182); 

Species 4	No Figure; Independent Oil Channels A and B and corresponding Outlets of Oil Channels A and B defined in orbiting end plate (331) with no oil channel(s) in Fixed Scroll (320, ¶ 0196); and
 
Species 5	Figs. 7A and 7B; Oil Channel A defined through Main Frame (310) and Fixed Scroll (320) and Oil Channel B defined through Orbiting Scroll (¶ 0203).
	 		
This application contains claims directed to the following patentably distinct Species 1-5.  Species 1-5 are independent or distinct because they are each different compressor compression assembly oil channel arrangements.  In addition, Species 1-5 are not obvious variants of each other based on the current record.
not appear to be generic to all of Species 1-5.   
	There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
			(a) the species require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries), and/or
			(b) the prior art applicable to one of the species would not likely be applicable to another one of the species.  

Applicant is advised that for the reply to this requirement to be complete it must include (i) an election of a species or grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
	The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time 
	Should applicant traverse on the ground that the species or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the Examiner finds one of the species, or groupings of patentably indistinct species to be unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species. 

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
This application has been filed by a foreign applicant, and as such, a phone call was not made to Applicants to elicit their election.
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W THIEDE whose telephone number is (313)446-4907.  The examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/PAUL W THIEDE/Examiner, Art Unit 3746   
Wednesday March 9, 2022

/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746